Title: To Alexander Hamilton from Nathaniel Appleton, 29 September 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


[Boston] September 29, 1790. “I had the honor of writing you the 23d. Inst., since which I am favoured with yours of 23d Inst.… I now transmitt you an account of the Registers which I now have on hand, as far as they respect the Army Accounts & the Accounts of the Five great departments.… I have employed Printers to strike off blanks of the various Forms and Bookbinders to prepare the necessary books, but I fear I shall not be able to open the Office so soon as the 1st of next month.…”
